13‐3416‐cv, 13‐3501‐cv
Sompo Japan v. Norfolk So. Railway, Nipponkoa Ins. v. Norfolk So. Railway


                              UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                                                      

                                                August Term, 2013

                         (Argued: May 9, 2014    Decided: August 6, 2014)

                                    Docket Nos. 13‐3416‐cv, 13‐3501‐cv
                                                                             

                         SOMPO JAPAN INSURANCE COMPANY OF AMERICA, 

                                                                            Plaintiff‐Appellant,

                                                        — v. — 

NORFOLK SOUTHERN RAILWAY COMPANY, NORFOLK SOUTHERN CORPORATION, THE
               KANSAS CITY SOUTHERN RAILWAY COMPANY,

                                                                            Defendants‐Appellees.*

                                    NIPPONKOA INSURANCE COMPANY 

                                                                            Plaintiff‐Appellee,

                                                        — v. — 




*
 The clerk of court is respectfully directed to conform the caption to that shown
above. 

                                                              1
 NORFOLK SOUTHERN RAILWAY COMPANY, THE KANSAS CITY SOUTHERN RAILWAY
                             COMPANY,

                                                    Defendants‐Appellants.



                                 __________________

B e f o r e:

                     JACOBS, SACK, and LYNCH, Circuit Judges.

                                 __________________

               DAVID T. MALOOF (Thomas M. Eagan, on the brief), Maloof Browne
                   &  Eagan  LLC,  Rye,  New  York,  for  Plaintiff‐Appellant  Sompo
                   Japan Insurance Company of America in No. 13‐1416, and for
                   Plaintiff‐Appellee  Nipponkoa  Insurance  Company  in  No.  13‐
                   3501.

               PAUL  D.  KEENAN,  Keenan  Cohen  &  Howard  P.C.,  Jenkintown,
                   Pennsylvania,  for  Defendants‐Appellants  Norfolk  Southern
                   Railway  Company  and  The  Kansas  City  Southern  Railway
                   Company in No. 13‐3501, and for Defendants‐Appellees Norfolk
                   Southern  Railway  Company,  Norfolk  Southern  Corporation, 
                   and The Kansas City Southern Railway Company in No. 13‐3416.
                              __________________



       These appeals from the United States District Court for the Southern

District of New York (Denny Chin, Judge), heard in tandem, arise out of a train

derailment in the United States and the resulting damage to the train’s cargo. 



                                          2
The cargo in question originated in parts of Asia and was destined for various

recipients in the United States.   Both appeals raise questions about the

interpretation and enforceability of a provision contained in a through bill of

lading issued by an upstream ocean carrier that purportedly designates the

upstream carrier as the sole entity responsible to the cargo owners for damage to

the cargo, thereby relieving the railroads from liability to the cargo owners.  In

addition, the appeal in Nipponkoa Insurance Co. v. Norfolk Southern Railway

challenges Nipponkoa’s ability to maintain its claim for contractual

indemnification – a claim assigned to it by the upstream ocean carrier – against

Norfolk Southern and the Kansas City Southern Railway Company.  We affirm

the judgment of the district court in both appeals.  The defendants are entitled to

enforce the liability‐limiting provision in the upstream carrier’s bill of lading

against the plaintiffs.  However, the judgment in favor of Nipponkoa is sustained

because the defendants’ challenges to that judgment were waived below.

      AFFIRMED.             

                                __________________

GERARD E. LYNCH, Circuit Judge:

      In April 2006, a train derailed near Dallas, Texas, destroying much of the


                                          3
train’s cargo – a variety of manufactured goods ranging from tractors to copy

machines.  The derailment precipitated these actions, which are on appeal before

this Court for the second time.  Before taking their fateful train ride, the

manufactured goods had traveled across the Pacific Ocean from various parts of

Asia.  Their entire international journey was governed by through bills of lading

– essentially, contracts – issued by ocean carriers to the cargo owners or their

intermediaries.  In the aftermath of the derailment, the plaintiffs Sompo Japan

Insurance Company of America (“Sompo”) and Nipponkoa Insurance Company

(“Nipponkoa”) (collectively, “plaintiffs”) – subrogees of the cargo

owners/shippers – filed suit against Norfolk Southern Railway Company,

Norfolk Southern Corporation (together, “Norfolk Southern”),1 and the Kansas

City Southern Railway Company (“KCSR”) (collectively, “defendants” or “the

Railroads”) to recover for the damage sustained to the cargo by the derailment.  

      The litigation was originally pursued based on plaintiffs’ federal causes of

action under the framework of the Carmack Amendment, legislation that

addresses carrier liability for goods lost or damaged during an interstate


1
    Sompo, but not Nipponkoa, sued Norfolk Southern Corporation.  For ease of
reference, we will refer to the Norfolk entities that the plaintiffs have respectively
sued simply as Norfolk Southern.  

                                           4
shipment.  Following the Supreme Court’s decision in Kawasaki Kisen Kaisha

Ltd. v. Regal‐Beloit Corp., 561 U.S. 89 (2010) (“Regal‐Beloit”), which made clear

that the Carmack Amendment does not apply to the shipments at issue, the

ground shifted, and the cases were remanded to the United States District Court

for the Southern District of New York (Denny Chin, Judge) for further

proceedings on plaintiffs’ state law claims.  In these appeals, heard in tandem,

plaintiffs ask us to decide the meaning and enforceability of provisions found in

the bills that purport to designate the ocean carrier as the sole entity responsible

to the cargo owners for damage to the cargo.  In addition, the appeal in

Nipponkoa Insurance Co. v. Norfolk Southern Railway challenges Nipponkoa’s

ability to maintain its claim for contractual indemnification – a claim assigned to

it by the upstream ocean carrier – against Norfolk Southern and KCSR.  For the

reasons described below, we affirm the judgments of the district court in full.        

                                  BACKGROUND

I.    The Underlying Facts

      In March and April 2006, a number of manufacturers arranged to have

their products shipped from places in Asia to locations in the southern United

States.  Two of the manufacturers sought to ship automotive parts from Japan to


                                           5
Georgia, and hired Nippon Express U.S.A. (“Nippon Express”), a non‐vessel

owning common carrier (“NVOCC”),2 to arrange for the transportation of the

shipments.3  Nippon Express issued a through bill of lading to the manufacturers

(“Nippon Express bill of lading”).  A through bill of lading is essentially a

contract that describes the terms that will govern both the ocean and land

portions of the shipments’ transport.4   Because Nippon Express does not itself

provide transportation services, it hired Yang Ming – an ocean carrier – to

provide the ocean transport and arrange the land leg of the shipments’ journey. 

Accordingly, Yang Ming issued through bills of lading of its own to Nippon

Express (“Yang Ming bill of lading”), detailing the terms under which the




2
   “An NVOCC will issue a bill of lading to the shipper but does not undertake
the actual transportation of the cargo.  Instead, the NVOCC delivers the shipment
to an ocean carrier for transportation.”  Royal & Sun Alliance Ins., PLC v. Ocean
World Lines, Inc., 612 F.3d 138, 140 n.2 (2d Cir. 2010) (internal quotation marks
omitted).    
3
   The two shipments governed by the Nippon Express bill of lading that are
relevant to these appeals are the Unisia Shipment and the Enplas Shipment. 
Sompo is pursuing a claim for damage to the Unisia Shipment, while Nipponkoa
has secured a judgment for damage to the Enplas Shipment.  
4
   “A through bill of lading covers both the ocean and inland portions of the
transport in a single document.” Regal‐Beloit, 561 U.S at 94. 

                                          6
transportation would be undertaken.5  A third manufacturer sought to ship

tractors from Japan to Georgia, and contracted directly with Yang Ming to

arrange for the entirety of the shipment’s transportation.6  Yang Ming again

issued a through bill of lading.  

       With respect to each of the shipments, Yang Ming subcontracted

responsibility for a portion of the inland transport to defendant Norfolk Southern

and Norfolk Southern enlisted the assistance of defendant KCSR.  Norfolk

Southern undertook to transport the shipments pursuant to an Intermodal

Transport Agreement (“ITA”) that it had entered into with Yang Ming.  The

plaintiffs Sompo and Nipponkoa are the subrogees of the owners of the

destroyed cargo.  

       The bills of lading contain a number of terms that, in the event of damage

to or loss of the cargo, serve to limit the carriers’ liability – for instance,

provisions that cap the amount of damages to be paid per package of goods, and

5
   The parties have provided the court with a copy of the terms of the Yang Ming
and Nippon Express bills of lading, as well as typed excerpts from those bills. 
Because the parties have not argued otherwise, we assume that the terms in each
bill of lading issued by Yang Ming are identical in all material respects, and that
the terms in each bill of lading issued by Nippon Express are similarly identical.  
6
   This shipment is referred to as the Kubota Shipment; it is one of the two
shipments that are the subject of Sompo’s appeal.

                                             7
that limit the time for filing suit.  The bills also contain Himalaya clauses7 –

clauses that extend the benefit of the bills’ liability‐limiting provisions to

downstream carriers that are engaged by an upstream carrier to assist in the

carriage of goods.8  Most importantly, the Yang Ming bill of lading contains a

provision that Sompo and Nipponkoa refer to as an “Exoneration Clause.”9  The

Exoneration Clause reads:

             It is understood and agreed that, other than the Carrier,
             no Person, firm or corporation or other legal entity
             whatsoever (Including the Master, officers and crew of

7
   “Clauses extending liability limitations take their name from an English case
involving a steamship called Himalaya.  See Adler v. Dickson, [1955] 1 Q.B. 158
(C.A.).”  Norfolk S. Ry Co. v. Kirby, 543 U.S. 14, 20 n.2 (2004).  
8
   The Himalaya Clause in the Nippon Express bill of lading reads: “If an action
for loss or damage to the goods is brought against a person referred to in Clause
4.2, such person shall be entitled to avail himself of the defenses and the limits of
liability which the Carrier is entitled to invoke under these conditions.” 
Nipponkoa J.A. 73.  The Himalaya Clause in the Yang Ming bill of lading
provides: “If, however, it shall be adjudged that any Person other than the
Carrier is Carrier or bailee of the Goods, or under responsibility with respect
thereto, then all exemptions and limitations of, and exonerations from, liability
provided by law or by the terms in this Bill shall be available to such Person.”  Id.
at 76; 136.
9
   The Railroads refer to the provision as a “covenant not to sue.”  Although the
provision is not phrased or labeled as a covenant not to sue, because it purports
to relieve the Railroads from liability to anyone other than Yang Ming, it renders
suit against the Railroads by any such person futile.  We will refer to the clause as
an Exoneration Clause, but the clause’s appellation does not affect our analysis.   

                                           8
             the vessel, agents, Underlying Carriers, Sub‐Contractors
             and/or any other independent contractors whatsoever
             utilized in the Carriage) is, or shall be deemed to be,
             liable with respect to the Goods as Carrier, bailee or
             otherwise.

Sompo J.A. 241.    

      Consistent with the arrangements described above, the manufactured

goods traveled from Asia to California by ocean vessel.  In California, the

shipments were loaded onto the trains of non‐party Burlington Northern Santa

Fe Railway Company, and transported to Texas, where they were transferred to

the railcars of Norfolk Southern, which were operated by KCSR.  The derailment

took place just outside Dallas, Texas. 

II.   The Litigation: Round I

      In the aftermath of the derailment, Sompo and Nipponkoa filed suit

against the defendants.  Both plaintiffs asserted claims under the Carmack

Amendment, as well as claims for breach of contract, negligence, and bailment. 

In addition, in its amended complaint, Nipponkoa asserted a claim based on an

assignment it received from Yang Ming of Yang Ming’s rights against the

defendants arising out of loss or damage to the Enplas Shipment.  The defendants




                                          9
answered without asserting that the Yang Ming bill of lading’s Exoneration

Clause prevented them from being liable to the plaintiffs.

      Although the complaints asserted state law causes of action against the

defendants, the litigation centered on plaintiffs’ claims under the Carmack

Amendment.  The Carmack Amendment amended the Interstate Commerce Act

(“ICA”) in 1906.  Act of June 29, 1906, ch. 3591, 34 Stat. 584 (1906) (current version

at 49 U.S.C. § 11706).  The ICA, itself enacted in 1887, created the Interstate

Commerce Commission, which was responsible for regulating railroad rates.10 

The Carmack Amendment “addresses the subject of carrier liability for goods lost

or damaged during shipment, and most importantly provides shippers with the

statutory right to recover for the actual loss or injury to their property caused by

any of the carriers involved in the shipment.”  Cleveland v. Beltman N. Am. Co.,

30 F.3d 373, 377 (2d Cir. 1994) (emphasis omitted).  It establishes “a single

uniform regime for recovery by shippers” from any receiving or delivering

carriers involved in the shipment of the goods, and preempts the “shipper’s state

and common law claims against a carrier for loss or damage to goods during


10
   In 1995, the Interstate Commerce Commission Termination Act replaced the
Interstate Commerce Commission with the Surface Transportation Board.  49
U.S.C. § 702.  

                                          10
shipment.”  Project Hope v. M/V IBN SINA, 250 F.3d 67, 73‐74 n.6 (2d Cir. 2001);

see also Adams Express Co. v. Croninger, 226 U.S. 491, 505‐06 (1913).   Prior to

the initiation of these actions, this Circuit had held that the Carmack Amendment

applied to the domestic rail leg of a continuous intermodal shipment originating

in a foreign country and traveling under a through bill of lading like the

shipments at issue here.  See Sompo Japan Ins. Co. of Am. v. Union Pac. R. Co.,

456 F.3d 54, 59 (2d Cir. 2006) (“Sompo Japan”).  That holding has since been

abrogated by the Supreme Court’s decision in Regal‐Beloit. 

      The Carmack Amendment is a favorite among shippers because it imposes

something close to strict liability on covered carriers, see Sompo Japan, 456 F.3d

at 59, abrogated on other grounds by Regal‐Beloit, 561 U.S. at 100, and it

“imposes upon receiving rail carriers and delivering rail carriers liability for

damage caused during the rail route under the bill of lading, regardless of which

carrier caused the damage.”  Regal‐Beloit, 561 U.S. at 98 (internal quotation

marks and alterations omitted).   “Once the shipper establishes a prima facie case

of Carmack liability by showing delivery in good condition, arrival in damaged

condition, and the amount of damages, the carrier is liable for the actual loss or

injury to the property it transports,” unless the carrier can establish that it was


                                          11
free of negligence and that the loss or damage was caused by one of five

excusable factors.11  Sompo Japan, 456 F.3d at 59 & n.8 (internal quotation marks

and citations omitted).  The Amendment also “constrains carriers’ ability to limit

liability by contract.”  Regal‐Beloit, 561 U.S. at 98 (citing 49 U.S.C. § 11706).   

Suffice it to say that, ordinarily, a carrier may not limit its liability to a shipper

without first offering the shipper full Carmack liability.  Sompo Japan, 456 F.3d at

59‐60 (internal citations omitted).

      Although the Carmack Amendment did not leave the defendants without

defenses to the plaintiffs’ suits, it circumscribed the field of litigable issues. 

Accordingly, only a few months after filing suit, Sompo moved for partial

summary judgment, seeking to strike the defendants’ defenses based on liability

limitations in the pertinent through bills of lading and other contracts.  Because

our then‐controlling decision in Sompo Japan made clear that the Carmack

Amendment applied to the domestic rail leg of a continuous intermodal

shipment originating in a foreign country, the litigation of this summary

judgment motion focused on a slightly different issue – whether Norfolk
11
   Specifically, the defendant may avoid liability by proving that the loss or
damage was caused by “(a) an act of God, (b) the public enemy, (c) an act of the
shipper himself, (d) public authority, or (e) the inherent vice or nature of the
goods.”  Sompo Japan, 456 F.3d at 59 n.8.  

                                           12
Southern, in its contract with Yang Ming, had entered into a type of private

contract that might make the Carmack Amendment inapplicable.  Cf. Regal‐

Beloit Corp., 561 U.S. at 98‐99 (“The parties argue about whether they may

contract out of Carmack’s venue provisions and other requirements, see [49

U.S.C.] §§ 10502, 10709; but in light of the disposition and ruling to follow, those

matters need not be discussed or further explored.”).  

      The district court determined that Norfolk had not entered into such a

contract,12 that Carmack accordingly applied, and that because Norfolk had not

offered the shippers the option of full Carmack liability, the defendants could not

rely on any alternative terms limiting their liability for the damage to the cargo. 

Norfolk S. Ry., 540 F. Supp. 2d at 497‐500.  In a subsequent round of summary

judgment practice, the plaintiffs’ common law claims were dismissed as

preempted by the Carmack Amendment.  The parties disputed only whether the
12
    The district court also held that even if Norfolk Southern’s contract with Yang
Ming could be construed as such a private contract, it should not be so construed. 
Sompo Japan Ins. Co. v. Norfolk S. Ry. Co., 540 F. Supp. 2d 486, 498 (S.D.N.Y.
2008) (“Norfolk S. Ry.”) (“I conclude that rail contracts for the movement of cargo
traveling on the domestic rail leg of a continuous intermodal movement, such as
the ITAs in this case, should be read as § 10502 and not § 10709 contracts.”).  For
that conclusion, the court relied in part on Sompo Japan’s holding that “Carmack
applies to the domestic rail portion of an international shipment originating in a
foreign country and traveling under a through bill of lading.”  Norfolk S. Ry., 540
F. Supp. 2d at 499 (internal quotation marks omitted).  

                                         13
plaintiffs had established all of the elements of a prima facie Carmack claim. 

Because the district court determined that they had, that no reasonable jury could

conclude otherwise, and that no reasonable jury could find that the defendants

had established a viable defense, the court granted summary judgment in the

plaintiffs’ favor.13  Sompo Japan Ins. Co. of Am. v. Norfolk S. Ry. Co., 652 F.

Supp. 2d 537, 542‐45 (S.D.N.Y. 2009).        

      The defendants appealed.  While the appeal was pending, however, the

Supreme Court decided Regal‐Beloit, 561 U.S. 89 (2010), holding that the

Carmack Amendment “does not apply to a shipment originating overseas under

a single through bill of lading,” id. at 100, thereby abrogating our contrary

holding in Sompo Japan.  In light of this change in the governing law, we

remanded these cases, explaining as follows:

             The district court granted summary judgment to the
             plaintiffs in these two related cases based on what was
             then binding Second Circuit precedent.  The parties
             agree that the Supreme Court, in Kawasaki Kisen
             Kaisha Ltd. v. Regal‐Beloit Corp., 561 U.S. —, 130 S.Ct.
             2433 (2010), has abrogated the precedent upon which
13
    Initially, Sompo, but not Nipponkoa, moved for summary judgment on its
Carmack Amendment claim.  After the district court granted summary judgment
in Sompo’s favor on that claim, Nipponkoa moved for and was granted summary
judgment on the same basis.  Nipponkoa Ins. Co. Ltd. v. Norfolk S. Ry. Co., No.
07 Civ. 10498, 2009 WL 3734068 (S.D.N.Y. Nov. 9, 2009).    

                                           14
             the district court relied.  The plaintiffs‐appellees have
             raised further grounds they claim would support the
             judgment regardless of Regal‐Beloit, but concede that
             they did not present these grounds below because of the
             state of the law at the time.  The parties therefore have
             agreed that we should decline to reach these issues so
             that the district court may have the first opportunity to
             address them on remand.  

             The judgment is VACATED and REMANDED for
             further proceedings.

Nipponkoa Ins. Co. v. Norfolk S. Ry. Co., 394 F. App’x 751, 751‐52 (2d Cir. 2010)

(internal citations omitted).   

III.   The Litigation: Round II

       When the case returned to the district court, the plaintiffs’ state law claims

– no longer preempted by the Carmack Amendment – were reinstated.  After an

additional period of discovery, a third round of summary judgment practice

ensued, now focused on the viability of the plaintiffs’ state law claims.  For the

first time, the defendants argued that provisions in the Yang Ming and Nippon

Express bills of lading – the Exoneration Clauses – prevented the defendants

from being liable to the plaintiffs because those clauses designated the issuing

carrier as the sole entity responsible to the cargo owners for damage to the cargo. 

Plaintiffs contested this argument on multiple fronts.  In addition to arguing that


                                          15
the defendants’ assertion of the Exoneration Clauses was untimely, they

contended that the clauses should not be interpreted to relieve the defendants of

liability to the plaintiffs, and that if so interpreted the clauses would violate

statutory law14 and public policy.  

      The district court initially granted in part and denied in part the

defendants’ summary judgment motion.  Because the court construed the Yang

Ming bill of lading’s Exoneration Clause as relieving the defendants of liability to

the plaintiffs, and found that clause to be enforceable, the court granted summary

judgment to the defendants with respect to the shipments covered by the Yang

Ming bill of lading alone.  With respect to the shipment that was covered by both

the Yang Ming and Nippon Express bills of lading, however, the court ruled

differently.  Because the court determined that the putative Exoneration Clause in

the Nippon Express bill of lading was ambiguous, it denied summary judgment,

and instructed the parties to offer extrinsic evidence of the clause’s intended

meaning.  See Sompo Japan Ins. Co. of Am., 891 F. Supp. 2d at 496‐503.  


14
   In the district court, plaintiffs argued that enforcement of the Exoneration
Clauses would violate the Carriage of Goods by Sea Act, 46 U.S.C. § 30701 note,
and the Harter Act, 46 U.S.C. §§ 30702 et seq.  Sompo Japan Ins. Co. of Am. v.
Norfolk S. Ry. Co., 891 F.Supp. 2d 489, 499‐500 (S.D.N.Y. 2012).  The district court
rejected those arguments, and plaintiffs have not contested that ruling on appeal.  

                                          16
      Following the district court’s decision, both sides moved for

reconsideration.  The defendants argued that it was unnecessary for the court to

interpret the putative Exoneration Clause in the Nippon Express bill of lading

because the shipment governed by that bill of lading was also governed by the

Yang Ming bill of lading, which the court had already ruled contained an

enforceable and unambiguous Exoneration Clause.   In accordance with the

Supreme Court’s decision in Norfolk So. Ry. Co. v. James N. Kirby, Pty Ltd., 543

U.S. 14 (2004),15 the defendants argued that they were entitled to invoke the

Exoneration Clause in the Yang Ming bill of lading against the plaintiffs even

though, with respect to the shipments at issue, the Yang Ming bill of lading was

issued to Nippon Express, and not to the cargo owners in whose shoes the

plaintiffs stood.  For their part, plaintiffs argued that extrinsic evidence

demonstrated that the terms of the Nippon Express bill of lading were not

intended to bar the cargo owners from suing the defendants.  In support of this


15
    In Kirby, the Supreme Court decided that the bills of lading at issue were
maritime contracts governed by federal law, that Himalaya Clauses in bills of
lading are subject to ordinary contract interpretation principles, and that the
downstream rail carrier in that case was entitled to invoke the liability limitations
contained in the bills of lading issued by upstream carriers to the cargo owner
and to the cargo owner’s intermediary.  543 U.S. at 24, 30‐35.   


                                          17
argument, the plaintiffs submitted affidavits from a Nippon Express executive

and an expert in the transportation industry.   

      Additionally, Nipponkoa argued that, irrespective of the meaning or

enforceability of the Exoneration Clauses, it should prevail on its claim for

damage to the Enplas Shipment, which it asserted as assignee of Yang Ming.  In

support of this claim, Nipponkoa relied on an indemnification provision in the

ITA between Norfolk Southern and Yang Ming, which states that:

             [Norfolk Southern] will be liable for and will hold [Yang
             Ming] harmless against loss of or damage to freight in
             containers transported at the rates and charges provided
             in this Agreement and Exhibit 1 only to the extent that
             the sole proximate cause of said loss or damage is a
             railroad accident, derailment, or collision between
             railroad equipment negligently caused by [Norfolk
             Southern].

Nipponkoa J.A. 51.  In opposing this claim, defendants argued that Nipponkoa

was not entitled to summary judgment on its assigned claim for contractual

indemnification because there was no evidence that Yang Ming had paid

damages to anyone for damage to the Enplas Shipment.16  
16
   The defendants also argued that the ITA required any suit pertaining to the
agreement to be brought in specific venues that do not include New York City. 
The district court concluded that the defendants were estopped from pressing
that argument by virtue of their prior admission that venue was proper in the
Southern District of New York.  The defendants do not renew their venue
argument on appeal.  

                                         18
      Upon reconsideration, the district court granted summary judgment in

defendants’ favor on all claims with the exception of Nipponkoa’s claim for

damage to the Enplas Shipment.  On that claim, the district court granted

summary judgment for Nipponkoa.  See Sompo Japan Ins. Co. of Am. v. Norfolk

S. Ry. Co., 966 F. Supp. 2d 270, 279‐82 (S.D.N.Y. 2013).  Defendants again sought

reconsideration of the district court’s judgment.  This time defendants argued

that Nipponkoa’s claim for contractual indemnification must fail because Yang

Ming – the assignor of the claim – had no claim for contractual indemnification

since, by the time Nipponkoa obtained the assignment, Yang Ming no longer had

any potential liability for damage to the Enplas Shipment.  The district court

denied defendants’ motion for reconsideration on the ground that it raised new

arguments that could have been raised earlier.  

IV.   The Appeals

      Sompo appeals the grant of summary judgment in defendants’ favor, and

defendants appeal the grant of summary judgment in Nipponkoa’s favor on its




                                        19
claim for damage to the Enplas Shipment.17  For the reasons discussed below, we

affirm the judgments of the district court.      

                                    DISCUSSION

      “We review a district court’s grant of summary judgment de novo.”  Gould

v. Winstar Commc’ns, Inc., 692 F.3d 148, 157 (2d Cir. 2012).  Summary judgment

is appropriate only when, construing the evidence in the light most favorable to

the non‐moving party, “there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(a). 

Where, as here, cross‐motions for summary judgment are appealed, “each party’s

motion must be examined on its own merits, and in each case all reasonable

inferences must be drawn against the party whose motion is under

consideration.”  Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001).  

      We consider each of the summary judgment decisions being appealed in

turn.  First, we consider whether the district court properly granted summary

judgment to the defendants on Sompo’s claims.  Next, we consider whether the


17
    Nipponkoa does not separately appeal the district court’s grant of summary
judgment to defendants on Nipponkoa’s other claims.  It does, however, join in
Sompo’s arguments and presses those arguments as an alternative basis for
affirming the district court’s grant of summary judgment in Nipponkoa’s favor
on its claim pertaining to the Enplas Shipment.  

                                           20
district court properly granted summary judgment to Nipponkoa on

Nipponkoa’s claim for contractual indemnification arising out of damage to the

Enplas Shipment.

I.    Sompo

      The district court granted summary judgment in favor of defendants and

against Sompo on the ground that the Exoneration Clause in the Yang Ming bill

of lading unambiguously and validly relieved the Railroads of liability to the

cargo owners in whose shoes Sompo stands.  On appeal, Sompo presses roughly

five objections to that ruling.  Specifically, Sompo argues that (1) the district court

exceeded the mandate issued by this Court in connection with the prior appeal

when, on remand, the district court permitted the Railroads to raise defenses to

Sompo’s common law claims; (2) the Railroads waived their defense based on the

Exoneration Clauses by failing to plead it in their answer to Sompo’s complaint

and by failing to raise it at any point in the litigation prior to the summary

judgment practice that ensued upon remand; (3) the Exoneration Clause in the

Yang Ming bill of lading is ambiguous and should be construed against the

Railroads; (4) insofar as the Exoneration Clause is construed as relieving the

Railroads from liability to the cargo owners, that construction is contrary to the


                                          21
intent of the parties that executed the bill of lading, industry practice, and public

policy; and (5) Nippon Express did not have authority to bind a cargo owner –

and thus Sompo – to the Exoneration Clause in the Yang Ming bill of lading.18 

We consider each of these arguments in turn.      

      A.  Mandate Rule

      “Under the law‐of‐the‐case doctrine, where a case has been decided by an

appellate court and remanded, the court to which it is remanded must proceed in

accordance with the mandate and such law of the case as was established by the

appellate court.”  Kerman v. City of New York, 374 F.3d 93, 109 (2d Cir. 2004)

(internal quotation marks and brackets omitted).  The “mandate rule prevents re‐

litigation in the district court not only of matters expressly decided by the

appellate court, but also precludes re‐litigation of issues impliedly resolved by

the appellate court’s mandate.”  Brown v. City of Syracuse, 673 F.3d 141, 147 (2d

Cir. 2012) (internal quotation marks omitted).  Furthermore, where the mandate
18
    In a letter submitted pursuant to Federal Rule of Appellate Procedure 28(j),
Sompo and Nipponkoa point the Court to the Sixth Circuit’s decision in CNA
Insurance Co. v. Hyundai Merchant Marine Co., 747 F.3d 339 (6th Cir. 2014), and
claim that it supports their point that “when the intermodal bill of lading
incorporates the Carmack Amendment by reference, then the through bill of
lading must offer a full Carmack option or a carrier cannot limit its liability.” Dkt
No. 13‐3416, ECF No. 69.  That argument is made nowhere in the plaintiffs’ briefs
and is therefore waived.   

                                          22
limits the issues open for consideration on remand, the district court ordinarily

may not deviate from the specific dictates or spirit of the mandate by considering

additional issues on remand.  See Riley v. MEBA Pension Trust, 586 F.2d 968,

970‐71 (2d Cir. 1978). 

      We conclude that the district court did not violate the mandate rule when

it considered the Railroads’ defenses based on the Exoneration Clauses in the

pertinent bills of lading.  To begin, Sompo does not, and cannot, contend that this

Court addressed the merits of those defenses.  The Railroads’ original appeal

challenged the district court’s determination that the Carmack Amendment

applied to the shipments it carried.  The Supreme Court’s decision in Regal‐Beloit

revealed that determination to be erroneous.  The Railroads’ appeal did not raise,

and we did not address, whether certain defenses that might be viable against

Sompo’s state law claims were they not preempted, but that would not have been

available if the Carmack Amendment applied, would succeed.  Thus the district

court did not violate the mandate rule by addressing on remand an issue that

was not decided by this Court in the original appeal.  See New England Ins. Co.

v. Healthcare Underwriters Mut. Ins. Co., 352 F.3d 599, 606 (2d Cir. 2003) (“[A]

mandate is controlling only as to matters within its compass . . . . Put simply, the


                                         23
law of the case does not extend to issues an appellate court did not address.”

(internal quotation marks and citations omitted)).  

      Nor are we persuaded that our remand order instructed the district court

not to consider the Railroads’ defenses.  Sompo insists that the remand order

required the district court to consider only plaintiffs’ “further grounds” for relief,

and not any defenses the Railroads might have to those grounds.  Sompo’s Br. at

21.  Sompo’s interpretation of our remand order is utterly implausible.  While the

order acknowledged that “[t]he parties . . . have agreed that we should decline to

reach these issues so that the district court may have the first opportunity to

address them on remand,” it did not instruct the district court to limit its

consideration to the prima facie elements of additional claims the plaintiffs might

seek to pursue on remand.  Nipponkoa Ins. Co., 394 F. App’x at 751‐52.  Instead,

we simply vacated the judgment and remanded “for further proceedings,”

leaving it to the district court to determine how the case ought to proceed.  See

United States v. Salameh, 84 F.3d 47, 49 (2d Cir. 1996) (remand order that

“specified only that the case was remanded ‘for further proceedings’ . . .

permitted the District Court itself to determine the appropriate course of ‘further

proceedings.’”).  Furthermore, the remand order itself acknowledged that the


                                          24
plaintiffs “did not present [their further] grounds [for relief] below because of the

state of the law at the time.”  394 F. App’x at 752.  It is illogical to suppose that we

instructed the district court to consider claims that were not previously pursued

by the plaintiff, but prohibited the district court from considering defenses to

those claims. 

      B.  Waiver

      As a separate matter, a party may waive an argument by failing to raise it

in a timely manner, making consideration of that argument by the district court

inappropriate in certain circumstances even if consideration is not barred by the

appellate court’s mandate.  No such waiver prevents consideration of the

Railroads’ defenses.  

      The district court did not exceed its discretion by considering the defenses

despite the defendants’ failure to plead them in their answers.  It is true that a

party responding to a pleading “must affirmatively state any avoidance or

affirmative defense,” Fed. R. Civ. P. 8(c)(1), and that generally, “[f]ailure to plead

an affirmative defense in the answer results in the waiver of that defense and its

exclusion from the case.”  Satchell v. Dilworth, 745 F.2d 781, 784 (2d Cir. 1984)

(internal quotation marks omitted).  Nonetheless, “a district court may entertain


                                          25
unpleaded affirmative defenses at the summary judgment stage in the absence of

undue prejudice to the plaintiff, bad faith or dilatory motive on the part of the

defendant, futility, or undue delay of the proceedings.”  Rose v. AmSouth Bank

of Fla., 391 F.3d 63, 65 (2d Cir. 2004) (internal quotation marks, ellipsis, and

alteration omitted).  Those are precisely the circumstances here.  

      We reject Sompo’s contention that the Railroads waived the Exoneration

Clause defense by failing to raise it in the initial rounds of summary judgment

practice that preceded the Railroads’ prior appeal, or on appeal to this Court. 

The Exoneration Clause defense would have been irrelevant in those contexts.   It

is undisputed that if the Carmack Amendment applied to the shipments carried

by the Railroads, and if the Railroads had not entered into the type of private

contract that might make Carmack inapplicable, the Exoneration Clauses would

be unenforceable against the plaintiffs because the cargo owners were not offered

the option of full Carmack liability.  The initial rounds of summary judgment,

and the Railroads’ first appeal, focused on questions about the applicability of

Carmack to the shipments at issue and on plaintiffs’ ability to establish a prima

facie case under the Amendment.  Neither of those questions could be answered,

or in any way influenced, by reference to the existence of putative Exoneration


                                          26
Clauses in the Yang Ming and Nippon Express bills of lading.  It is thus entirely

appropriate, and unremarkable, that the Railroads did not seek to press that

defense at those stages of the litigation.  But the Supreme Court’s decision in

Regal‐Beloit marked a sea change in the case.  The Carmack Amendment –

formerly the focus of the litigation – was rendered inapplicable to the shipments

at issue.  The parties took stock of their changed circumstances, and plaintiffs

elected to continue the litigation on claims previously believed to be preempted. 

The summary judgment practice that ensued upon remand was, for all practical

purposes, the Railroads’ first opportunity to litigate the viability of their

Exoneration Clause defense.

      For the same reason, we are unpersuaded that Sompo has suffered any

prejudice as a result of the Railroads’ failure to raise the Exoneration Clauses

prior to summary judgment practice on remand.  Although Sompo deplores the

time and money wasted on the initial phase of litigation in the trial court and on

the first appeal to this Court, none of that waste was attributable to the Railroads’

failure to assert the Exoneration Clauses at an earlier stage.  Rather, Sompo’s

misfortunes are the result of its own, entirely reasonable, decision to pursue this

litigation under the framework of the Carmack Amendment, and of a change in


                                          27
the law that rendered plaintiffs’ efforts on that front for naught.  In short, we are

not convinced that the district court’s consideration of the Railroads’ defense was

in any way improper. 

      This Court’s decision in Parmalat Capital Financial Ltd. v. Bank of America

Corp., 671 F.3d 261 (2d Cir. 2012) is not to the contrary.  In a prior appeal of the

consolidated cases involved in Parmalat, the plaintiffs there had challenged the

district court’s decision not to abstain from deciding the cases pursuant to the

mandatory abstention provision in 28 U.S.C. § 1334(c)(2) that applies to

bankruptcy‐related proceedings.19  We vacated those decisions in part and

remanded for a determination of whether the cases could be “timely adjudicated”

in Illinois state court in accordance with factors set out in our opinion.  Id. at 264. 

On remand, the district court ruled that even if the cases could be “‘timely

adjudicated’ in the Illinois state courts, mandatory abstention did not apply

because these cases ‘could have been commenced’ in federal court.”  Id. at 270

(ellipsis omitted).  We concluded that “[i]t was error [for the district court] to

consider this argument, because it had been waived, and because it was outside
19
   “Section 1334(c)(2) provides that, in certain circumstances, a district court must
abstain from hearing state law claims that are related to a bankruptcy case when
those proceedings can be ‘timely adjudicated’ in state court.”  Parmalat, 671 F.3d
at 266.  

                                           28
the scope of the mandate set forth in our previous Opinion.”  Id.  In so ruling, the

court explained that “this argument was waived in the initial appeal, because it

had not been raised with the District Court as a basis to avoid mandatory

abstention,” and consideration of the argument exceeded the court’s mandate,

which “focused specifically and exclusively on the question of ‘timely

adjudication.’” Id.  

      Parmalat is far removed from the circumstances of this case.  Unlike in

Parmalat, where the new argument considered on remand would have been

determinative of the issue decided by the district court in the initial phase of

litigation, in this case the Railroads’ Exoneration Clause defense would have been

irrelevant to the issues litigated before the district court and the court of appeals

during the initial phase of litigation.  Furthermore, while the opinion remanding

the cases to the district court in Parmalat focused specifically and exclusively on

the question of timely adjudication, our order was not so focused, instead

recognizing that whatever further grounds for relief the plaintiff might have,

those grounds had not previously been presented to the district court.  Under the

circumstances, the district court properly considered the Railroads’ defenses to

the plaintiffs’ common law claims.  Because the district court’s consideration of


                                          29
the Exoneration Clause defense was proper, we proceed to consider the merits of

that defense.          

       C.  Interpretation of the Yang Ming Bill of Lading’s Exoneration Clause

       Sompo next argues that the Exoneration Clause in the Yang Ming bill of

lading – which the Railroads argue prevents them from being held liable to

Sompo – is ambiguous and should be construed against the Railroads.20  The

alleged ambiguity in the putative Exoneration Clause is created by the interaction

of the Exoneration Clause itself and the Yang Ming bill of lading’s definitions of

the terms “Carrier” and “Underlying Carrier.”  

       As described above, the Exoneration Clause provides:  

               It is understood and agreed that, other than the Carrier,
               no Person, firm or corporation or other legal entity
               whatsoever (Including the Master, officers and crew of
               the vessel, agents, Underlying Carriers, Sub‐Contractors
               and/or any other independent contractors whatsoever
20
    In the district court, the parties agreed that the bills of lading of two other
ocean carriers responsible for some of the shipments “contain[ed] covenants not
to sue any party other than the carrier that issued the bill.”  Sompo Japan Ins. Co.
of Am., 891 F. Supp. 2d at 496.  The parties only disputed whether the Yang Ming
and Nippon Express bills of lading contained such provisions.  The district court
ruled that the Yang Ming bill of lading, but not the Nippon Express bill of lading,
unambiguously prevented the Railroads from being held liable to the plaintiffs. 
Because of our disposition of the issues pertaining to the Yang Ming bill of
lading, we need not address the putative Exoneration Clause in the Nippon
Express bill of lading.  

                                           30
             utilized in the Carriage) is, or shall be deemed to be,
             liable with respect to the Goods as Carrier, bailee or
             otherwise.

Sompo J.A. 241 (emphasis added).  Meanwhile, however, the bill defines the term

“Carrier” as “the party on whose behalf this Bill is issued, as well as the Vessel

and/or her Owner, demise charterer (if bound hereby), the time charterer and

an[y] substituted or Underlying Carrier whether any of them is acting as a Carrier

or bailee.”  Id. (emphasis supplied).  The bill further defines the term

“Underlying Carrier” to “include[] any water, rail, motor, air or other carrier

utilized by the Carrier for any parts of the transportation [of] the shipment

covered by this Bill.”  Id.  The parties agree that the Railroads are “Underlying

Carriers” within the meaning of the Yang Ming bill of lading.  

      Because “Underlying Carriers” are included within the bill’s definition of

“Carrier,” the Railroads are also “Carriers” per the definition of that term.  As a

result, although the Exoneration Clause purports to state that only “the Carrier”

shall be liable, and that no one else – including any Underlying Carrier – shall be,

because of the inclusive definition of the term “Carrier,” the Exoneration Clause

simultaneously states that the Railroads can be held liable and that they cannot be. 

Relying on this odd result, Sompo argues that the clause is ambiguous and must


                                         31
be construed against the parties seeking its benefit, here the Railroads.  We

cannot agree.  

      To be sure, “[t]he traditional rule of construction, applied in admiralty

cases, is to construe contract language most strongly against its drafter.” 

Navieros Oceanikos, S.A. v. S.T. Mobil Trader, 554 F.2d 43, 47 (2d Cir. 1977)

(internal quotation marks and ellipsis omitted).21  “That maxim only applies,

however, where the contract language is ambiguous – where it is susceptible of two

reasonable and practical interpretations.”  Id. (internal quotation marks omitted)

(emphasis supplied).  Here, the only reasonable interpretation of the clause is that

the carrier that issued the bill of lading – Yang Ming – and no one else, shall be

liable to the cargo owners and those subrogated to the cargo owners’ interests. 

Sompo’s proposed interpretation, which is to read the clause as inherently

contradictory, is not reasonable because it renders the clause nonsensical.  In

contrast, the interpretation that we adopt, although requiring us to the read the

term “Carrier” more restrictively for purposes of the Exoneration Clause than the


21
    “[S]o long as a bill requires substantial carriage of goods by sea, its purpose is
to effectuate maritime commerce – and thus it is a maritime contract.  Its
character as a maritime contract is not defeated simply because it also provides
for some land carriage.”  Kirby, 543 U.S. at 27.  The parties do not dispute that the
Yang Ming bill of lading is a maritime contract.    

                                          32
bill’s definition would seemingly require for the contract generally, gives the

Exoneration Clause a comprehensible meaning and does not render any other

clause meaningless.  The bill’s expansive definition of “Carrier” is not rendered

meaningless by our interpretation because that broader definition may govern

application of other sections of the bill.22  See Hartford Fire Ins. Co. v. Orient

Overseas Containers Lines (UK), Ltd., 230 F.3d 549, 558 (2d Cir. 2000) (“In a

situation of potential contract ambiguity, an interpretation that gives a reasonable

and effective meaning to all terms of a contract is preferable to one that leaves a

portion of the writing useless or inexplicable.”).

      Our interpretation is also supported by the rule of construction that a

specific contract provision should prevail over a general one.  See J. Aron & Co.

v. The Askvin, 267 F.2d 276, 277 (2d Cir. 1959) (“Effect should be given to all the

contract terms and the specific controls the general.”).  While the Yang Ming bill

of lading’s definition section provides definitions of terms that are generally


22
    The broader definition of Carrier may be applicable, for example, in Section 2
of the Yang Ming bill of lading, which incorporates the terms and conditions of
the “Carrier’s” tariffs as part of the bill of lading, and Section 25, which provides
that the Carrier “shall have a lien on the Goods” being shipped under the bill of
lading.  Sompo J.A. 244.  As the Railroads point out, unlike the Exoneration
Clause, Sections 2 and 25 function normally with the broader definition of
“Carrier” applied.    

                                          33
applicable throughout the bill, the Exoneration Clause specifically withdraws

“Underlying Carriers” from the group of entities considered to be the “Carrier”

in the context of that clause.  The Exoneration Clause thus expressly contrasts

“Underlying Carriers,” who are not to be deemed liable “as Carrier[s],” with “the

Carrier,” which bears exclusive liability.  Sompo J.A. 244.  Accordingly, we

conclude that the Exoneration Clause in the Yang Ming bill of lading

unambiguously prevents the Railroads from being held liable to Sompo.

      Sompo next argues that our interpretation contravenes the intent of the

parties to the bill of lading and industry practice.  In support of its argument,

Sompo points to the affidavits of Atsushi Maeda, an executive of Nippon

Express, and Peter J. Zambito, an expert on transportation industry custom and

practice.  In his affidavit, Maeda explains that the Nippon Express bill of lading

was “intended to ensure that any carrier in the chain could be claimed against or

litigated against, should they be the carrier who caused the loss or damage.”

Sompo J.A. 510.  For his part, Zambito avers that “it . . . has always been routine

and common for the offending party [in a case like this] to settle directly with

cargo interests, regardless of whether there is a direct contract between the two

and whether or not the bill of lading contains a so‐called covenant not to sue a


                                         34
subcontractor, such as are at issue in this case.”  Id. at 514.  He further opines that

“it has been the understanding in the industry for decades that an exoneration of

liability or covenant not to sue in a bill of lading would not be enforced in favor

of a subcontractor.”  Id. at 516.  Sompo’s evidence of contractual intent and

industry practice is unpersuasive.

      To begin, Sompo’s reliance on the Maeda affidavit is flawed in at least two

respects.  First, because the Exoneration Clause unambiguously relieves the

Railroads of liability to Sompo, we may not consider extrinsic evidence of the

contracting parties’ intent to vary the meaning of that clause.  See Garza v.

Marine Transp. Lines, Inc., 861 F.2d 23, 26‐27 (2d Cir. 1988) (“In the absence of

ambiguity, the effect of admitting extrinsic evidence would be to allow one party

to substitute his view of his obligations for those clearly stated.” (internal

quotation marks omitted)).  Second, even if extrinsic evidence of the contracting

parties’ intent were admissible, extrinsic evidence of intent would only be

relevant insofar as it clarified what the contracting parties intended the

Exoneration Clause in the Yang Ming bill of lading to mean.   But, Maeda – an

executive of Nippon Express – testified only to his understanding of the meaning

of the terms in the Nippon Express bill of lading.  He did not express any view on


                                          35
the meaning of the putative Exoneration Clause in the Yang Ming bill of lading. 

Furthermore, even if we assumed that Maeda understood the Exoneration Clause

in the Yang Ming bill of lading to permit the cargo owners to hold underlying

carriers liable for damage to their cargo, that hardly suggests that Yang Ming, the

contractual counterparty, held such a view of the clause’s effect.

      Sompo’s evidence of industry practice (essentially, the Zambito affidavit) is

also unavailing.  Evidence of trade practice and custom may assist a court in

determining whether a contract provision is ambiguous in the first instance.  See

Kerin v. U.S. Postal Serv., 116 F.3d 988, 992 & n.2 (2d Cir. 1997) (considering

evidence of trade usage to determine that contract’s reference to “sewerage

service” was ambiguous).  Terms that have an apparently unambiguous meaning

to lay persons may in fact have a specialized meaning in a particular industry.  

But Sompo does not contend that terms in the Exoneration Clause have a

specialized meaning in the transportation industry distinct from the ordinary or

common meaning that would otherwise be ascribed to them.  Instead, the

industry practice evidence that Sompo offers is expert testimony that, regardless

of what the exoneration clauses mean, they simply are not enforced.  In other

words, Sompo is asking us to consider evidence of industry practice and custom


                                         36
in order to persuade us to ignore the Exoneration Clause, not to help us interpret

it.  As one of our sister circuits has explained,  

              Consideration of trade practice may be a useful
              interpretation aid where there is a term in the contract
              that has an accepted industry meaning different from its
              ordinary meaning or where there is a term with an
              accepted industry meaning that was omitted from the
              contract.  But [appellant] does not claim that there is
              such a term of art included or omitted here.  Trade
              practice is therefore irrelevant in this case, and the
              contract’s unambiguous terms govern.  

Hunt Constr. Grp, Inc. v. United States, 281 F.3d 1369, 1373 (Fed. Cir. 2002)

(internal quotation marks and first alteration omitted).  

       In sum, Sompo has presented no evidence to suggest that the Exoneration

Clause in the Yang Ming bill of lading was intended to have a meaning different

from the one we have given it.                

       D.  Enforceability of the Exoneration Clause 

       Because we have determined that the Exoneration Clause in the Yang Ming

bill of lading unambiguously relieves the Railroads of liability to Sompo, we

must next consider Sompo’s arguments that the clause is unenforceable.       

       Sompo first argues that the Exoneration Clause is unenforceable because it

violates the public policy against permitting a common carrier to stipulate to


                                                 37
immunity for the negligence of itself or its agents.  Sompo contends that the

principle has been established for over a century by Supreme Court precedent,

and lower federal court cases.  See, e.g., United States v. Atl. Mut. Ins. Co., 343

U.S. 236, 239 (1952); Adams Express Co., 226 U.S. at 509‐12; Hart v. Pa. R. Co., 112

U.S. 331, 338, 340‐41 (1884); Bank of Ky. v. Adams Express Co., 93 U.S. 174, 181,

183 (1876); N.Y Cent. R.R. Co. v. Lockwood, 84 U.S. (17 Wall) 357, 374‐81, 384

(1873); York Co. v. Cent. R.R., 70 U.S. (3 Wall.) 107, 111 (1865); Klicker v. Nw.

Airlines, Inc., 563 F.2d 1310, 1312‐13 (9th Cir. 1977); Demel v. Am. Airlines, Inc.,

No. 09 Civ. 5524(PKC), 2011 WL 497930, at *4, *6 (S.D.N.Y. Feb. 10, 2011);

Associated Metals and Minerals Corp. v. M/V Kilmelford, No. B‐81‐3085, 1983

WL 595, at *4 (D. Md. Sept. 23, 1983).  While that principle is as well‐established

as Sompo claims, its application to a clause like the instant one is not.  Indeed,

with the exception of a single district court case,23 none of the cases cited by 

23
    That case is Associated Metals and Minerals Corp. v. M/V Kilmelford, No. B‐
81‐3085, 1983 WL 595, at *4 (D. Md. Sept. 23, 1983).  In Associated Metals, the
shipper and subrogated insurer sought to recover against a stevedore for damage
to a shipment of steel.  The stevedore argued that it was not liable to the
plaintiffs, relying on a provision of the governing bill of lading that stated: “It is
hereby expressly agreed that no servant or agent of the Carrier (including every
independent contractor from time to time employed by the Carrier) shall in any
circumstances whatsoever be under any liability whatsoever to the Shipper,
Consignee, Receiver or Owner of the goods or to any holder of this Bill of Lading
for any loss, damage or delay of whatsoever kind arising or resulting directly or
indirectly from any act, neglect or default on his part while acting in the course or

                                          38
Sompo involve provisions even remotely similar to the Exoneration Clause in the

Yang Ming bill of lading.  




in connection with his employment.”  Id. at *1.  The district court rejected the
stevedore’s argument, concluding that the provision was “null and void, both
under COGSA and common law.”  Id. at *2.  The district court relied on the Fifth
Circuit’s decision in Brown & Root, Inc v. M/V Peisander, 648 F.2d 415, 419 (5th
Cir. 1981), which stated that “at most, all the Himalaya clause does is extend to
Stevedore whatever and only such ‘defenses’ as Carrier has.  This leads to the
natural conclusion . . . that whatever rights Stevedore has to limit liability are
necessarily limited to those which Carrier had, [and] . . . if [the defense would be]
unavailable to the Carrier [against the Shipper] it is automatically unavailable to
the Stevedore.”  Brown & Root, 648 F.2d at 419.  The district court extended the
Fifth Circuit’s reasoning to hold that “[b]ecause COGSA does not permit a carrier
to enforce a provision for total exoneration,” the stevedore could not enforce a
provision for total exoneration through the carrier’s contract with the shipper. 
Associated Metals, 1983 WL 595, at *4.  
       Associated Metals, which is not binding on us in any event, is
unpersuasive.  First, the case does not address the fact that the exoneration
clause, as applied to the stevedore, would not in fact result in complete
exoneration since the stevedore remained liable to the common carrier that issued
the bill of lading.  Furthermore, the court’s decision is premised on the principle
that a Himalaya Clause cannot extend to subcontractors defenses that would not
be available to the issuing carrier itself.  Although the language of a particular
Himalaya Clause might limit the types of defenses that are extended to
subcontractors, we see no reason why a Himalaya Clause could not extend to
subcontractors defenses that are not available to the issuing carrier itself.  The
operation of a Himalaya Clause is after all, as the Supreme Court has instructed,
simply a matter of contract.  Kirby, 543 U.S. at 31‐32.  Here, the Himalaya Clause
in the Yang Ming bill of lading broadly provides that “[i]f . . . it shall be adjudged
that any Person other than the Carrier is Carrier or bailee of the Goods, or under
responsibility with respect thereto, then all exemptions and limitations of, and
exonerations from, liability provided by law or by the terms in this Bill shall be
available to such Person.” Sompo J.A. 241 (emphasis supplied).        

                                         39
      Furthermore, we are not convinced – despite the clause’s appellation – that

it in fact exonerates a common carrier or its agent from liability for damages

caused by their negligence.  Considered carefully, the Exoneration Clause does

no such thing.  Instead, the clause designates Yang Ming, and only Yang Ming, as

the entity responsible for loss of or damage to a shipment caused by itself or any

entity involved in the transportation of the cargo.  It thereby concentrates all

liability to the cargo owner in the issuing carrier, essentially requiring the cargo

owner to sue the issuing carrier, and no one else, for damage to or loss of the

cargo.  The clause correspondingly prevents underlying carriers, like the

Railroads, from being held liable for the damage they cause by their negligence to

any entity other than Yang Ming.  The Railroads are not, however, relieved of

liability for their negligence.  They remain liable, as Sompo concedes, to Yang

Ming.24  

      Understood in context, the clause is simply an ordering mechanism.  Cf.

Fed. Ins. Co. v. Union Pac. R.R. Co., 651 F.3d 1175, 1180 (9th Cir. 2011) (“The


24
   The Yang Ming bill of lading provides that “[i]t is also agreed that each of the
aforementioned Persons referred to in the [Exoneration Clause] are intended
beneficiaries, but nothing herein contained shall be construed to limit or relieve
them from liability to the Carrier for acts arising or resulting from their fault or
negligent [sic].”  Sompo J.A. 241.

                                          40
requirement that all suits be brought against [the ocean carrier] is an enforcement

mechanism rather than a reduction of the carrier’s obligations to the cargo owner

below what COGSA guarantees.” (internal quotation marks omitted)).  It serves

to regulate who will be responsible to whom.  Thus, Sompo concedes that it

could sue Yang Ming for the damage to the cargo, and Yang Ming could then sue

the Railroads.25  It can fairly be assumed, as Sompo argues, that by requiring the

cargo owner, or its subrogee, to sue the issuing carrier even when an underlying

carrier is the party at fault for the damage to the cargo, the Exoneration Clause

makes litigation of the claim for damage more challenging in some respects.  We

see no reason, however, why parties to a shipping contract should be prohibited,

as a matter of public policy, from channeling claims for damage to cargo through

the carrier that issues the through bill of lading.   




25
    We do not mean to suggest that it is currently possible for Sompo to sue Yang
Ming, merely that the Exoneration Clause does not preclude such a suit.  We
need not decide whether a suit by Sompo against Yang Ming would be time‐
barred, or frustrated by other circumstances.  Furthermore, we acknowledge that,
if the Railroads were correct that the Nippon Express bill of lading contains an
Exoneration Clause, that clause would prohibit Sompo from suing Yang Ming for
damage to the particular shipment governed by the Nippon Express bill of
lading.  But in that case, Sompo’s remedy would be to sue Nippon Express for
the damage to the cargo.  

                                           41
      For similar reasons, we do not believe that the Exoneration Clause violates

the letter or the spirit of the Supreme Court precedent on which Sompo relies.  As

Sompo points out, at common law, it is the general rule that “a common carrier

may, by special contract, limit his common‐law liability; but . . . he cannot

stipulate for exemption from the consequences of his own negligence or that of

his servants.”  Hart, 112 U.S. at 338.  Examination of the precedent enforcing this

principle, particularly in the context of cargo damaged by a common carrier,

reveals that the general rule is animated principally by two concerns: (1) a desire

to ensure that the cargo owner obtains full compensation for damage to its cargo,

see Atl. Mut. Ins. Co., 343 U.S. at 241‐42 (“[I]t would be ‘anomalous’ to hold that a

cargo owner, who has an unquestioned right under the law to recover full

damages from a noncarrying vessel, can be compelled to give up a portion of that

recovery to his carrier because of a stipulation exacted in a bill of lading.”); and

(2) concern that a contrary rule would induce the carrier to exercise less care, see

Hart, 112 U.S. at 340 (upholding provision limiting amount of loss recoverable

because it “does not induce want of care” but rather “exacts from the carrier the

measure of care due to the value agreed on”).  




                                          42
      Enforcement of the Exoneration Clause does not conflict with either of

these concerns.  As explained, the cargo owner, or its subrogee, can still sue the

issuing carrier for damage caused by underlying carriers and thereby obtain the

recovery to which it is entitled.  Furthermore, the clause should not induce want

of care on the part of the underlying carrier because that carrier remains liable for

the consequences of its negligence to the issuing carrier.  Accordingly, we

conclude that the Exoneration Clause is not void as against public policy, and

may therefore be enforced by the Railroads against Sompo.                    

      E.  Authority of Intermediary to Bind Cargo Owner 

      With respect to the Unisia shipment, which is governed by both the

Nippon Express bill of lading and the Yang Ming bill of lading,26 Sompo argues

that because the Nippon Express bill of lading does not unambiguously contain

an Exoneration Clause, and because Nippon Express was not authorized by the

cargo owner to agree to the Exoneration Clause in the Yang Ming bill of lading, it

is entitled to sue the Railroads for damage to that shipment.  

      As explained above, the cargo owner of the Unisia Shipment contracted

with Nippon Express to arrange the transportation of the cargo.  We assume
26
   The Enplas Shipment, which is the subject of Nipponkoa’s judgment, is also
governed by both the Yang Ming and Nippon Express bills of lading.  

                                           43
arguendo that the bill of lading issued by Nippon Express to the owner does not

contain an Exoneration Clause.  Nippon Express, a NVOCC, does not itself

transport goods.  It therefore contracted with Yang Ming to perform part, and

arrange the remainder, of the transportation of the Unisia Shipment.  The Yang

Ming bill of lading issued to Nippon Express contains the Exoneration Clause at

issue.  Sompo, standing in the shoes of the cargo owner, argues that Nippon

Express had no authority to agree to the Exoneration Clause in the Yang Ming

bill of lading, and that the clause is therefore not enforceable with respect to

Sompo’s claim for damage to the Unisia Shipment.  Guided by the Supreme

Court’s decision in Kirby, we are compelled to disagree.

      While it is certainly true that an intermediary like Nippon Express “is . . .

not automatically empowered to be the cargo owner’s agent in every sense

. . . when it comes to liability limitations for negligence resulting in damage, an

intermediary can negotiate reliable and enforceable agreements with the carriers

it engages.”  Kirby, 543 U.S. at 33.  The facts of Kirby were strikingly similar to

those here.  In Kirby, the cargo owner hired a freight forwarding company,

International Cargo Control (“ICC”), to arrange for the transportation of goods

from Australia to Alabama.  ICC issued a bill of lading to the cargo owner that


                                          44
limited the carrier’s liability for any loss or damage to the goods occurring during

the land leg of the journey to a specified amount that was higher than $500 per

package.  Subsequently, ICC hired Hamburg Süd, an ocean shipping company, to

transport the goods.  Hamburg Süd issued a bill of lading to ICC that limited

recovery for any loss or damage to the cargo to $500 per package.  When the train

carrying the cargo derailed, the cargo interest and its insurer sued the railroad

(coincidentally, Norfolk Southern) for $1.5 million in damages.  

      Norfolk argued that it was entitled to invoke the less generous $500 per

package damages limitation in the Hamburg Süd bill of lading to limit its

liability.27  The plaintiffs argued that they could not be bound by a liability

limitation contained in a bill of lading to which they were not parties.  The

Supreme Court disagreed, ruling that “[w]hen an intermediary contracts with a

carrier to transport goods, the cargo owner’s recovery against the carrier is

limited by the liability limitation to which the intermediary and carrier agreed.” 

Kirby, 543 U.S. at 33.  The Court explained that while a shipper hired by a cargo
27
    Norfolk also argued, and the Supreme Court held, that it was entitled to
invoke the liability limitations contained in the ICC bill of lading by virtue of that
bill’s Himalaya Clause.  Because the Hamburg Süd bill of lading included a less
generous package limitation that Norfolk was keen to invoke, the Court also had
to decide whether Norfolk was entitled to invoke that bill’s liability limitations
against the cargo interests.  Id. at 30‐32.    

                                          45
owner to arrange transportation of cargo is not the cargo owner’s agent in “the

classic sense,” it is nonetheless the cargo owner’s agent for the “single, limited

purpose”of contracting with “subsequent carriers for limitation on liability.”  Id.

at 34 (emphasis omitted).  

      The Court offered three reasons in support of the rule it adopted.  First, a

contrary rule would be unworkable because carriers, who may not know whether

they are dealing with an intermediary or a cargo owner, would be required to

track down that information – a nearly impossible task in international shipping

– in order to assure themselves that their contractual liability limitations would

be enforceable.  Second, a contrary rule would induce discrimination in common

carriage, contrary to the goals of statutory and decisional law, because “if liability

limitations negotiated with cargo owners were reliable while limitations

negotiated with intermediaries were not, carriers would likely want to charge the

latter higher rates.”  Id. at 35.  And finally, holding a cargo owner to the terms

agreed upon by its intermediary is equitable because the cargo owner retains the

option to sue the intermediary carrier that is responsible “for any gap between

the liability limitations” in the bill issued by the intermediary and the bill issued

by the subsequent carrier.  Id.


                                          46
      Kirby controls this case.  Nippon Express was the agent of the cargo owner,

in the limited sense articulated in Kirby, when it contracted with Yang Ming for

the liability limitations, including the Exoneration Clause, contained in the Yang

Ming bill of lading.  Accordingly, Sompo is bound by the Exoneration Clause,

which the Railroads are entitled to invoke by virtue of the bill’s Himalaya Clause. 

Sompo protests that Kirby is limited to provisions that limit a carrier’s liability to

a specified dollar amount, and does not apply to provisions that exonerate a

remote carrier from any liability.28  We see nothing in the reasoning of the

Supreme Court’s decision that would support that distinction.  The Exoneration

Clause is simply another form of liability limitation.  While the package limits at

issue in Kirby limited the amount per package that the plaintiff could recover, the

Exoneration Clause limits the entities against which the plaintiff may recover. 

Moreover, the reasons supporting the Supreme Court’s rule in Kirby apply with

equal force to a clause that exonerates a remote carrier from liability to the cargo

interests.  The downstream carrier that contracts with an intermediary to


28
   Sompo urges us to adopt the reasoning of Royal & Sun Alliance Ins. PLC v.
Ocean World Lines, Inc., 572 F. Supp. 2d 379 (S.D.N.Y. 2008), affirmed on other
grounds 612 F.3d 138 (2d Cir. 2010), which interpreted Kirby as “ruling that the
agent’s authority extended only to accepted package limitations.”  Id. at 398.  For
the reasons described in the text, we decline to do so.    

                                          47
exonerate a remote carrier from liability is just as unlikely to know whether it is

dealing with an intermediary or cargo owner as the downstream carrier that

contracts with an intermediary for a package limitation.  Thus, the information‐

gathering costs are just as onerous.  Furthermore, it is fairer to place

responsibility “for any gap between the liability limitations” in the Nippon

Express and Yang Ming bills of lading on Nippon Express, the only entity in a

position to know that such a gap exists.

       F.  Conclusion

       Having carefully considered all of Sompo’s objections to the district court’s

decision, we conclude that summary judgment for defendants was properly

entered.  Accordingly, we reject Sompo’s appeal and affirm the judgment in

Docket No. 13‐3416.                      

II.    Nipponkoa

       The district court granted summary judgment in Nipponkoa’s favor on its

claim for contractual indemnification arising out of the destruction of a shipment

of automotive parts manufactured by a company called Enplas Corporation. 

Unlike Nipponkoa’s other claims, which it asserted in its role as the subrogee of

the cargo interests, and which fail for the same reasons discussed above in


                                            48
connection with Sompo’s appeal, Nipponkoa asserted this claim as the assignee

of Yang Ming.  

      In order to explain the nature of Nipponkoa’s claim and how Nipponkoa

obtained the assignment of the claim, some background is necessary.  As

described above, Yang Ming engaged Norfolk Southern to carry the various

shipments of manufactured goods by train to locations in the southern United

States.  Norfolk Southern undertook the carriage of the goods pursuant to a pre‐

existing contract between itself and Yang Ming, known as the Intermodal

Transportation Agreement (“ITA”).  The ITA lays out the rates and terms that

govern transportation services Norfolk Southern has agreed to provide Yang

Ming.  The ITA contains a number of indemnification provisions under which

either Norfolk Southern or Yang Ming agreed to indemnify the other for certain

losses or damage that might be sustained by one party during the course of

transporting shipments.  As relevant here, Norfolk Southern agreed to indemnify

Yang Ming for loss of or damage to freight under certain circumstances:

            [Norfolk Southern] will be liable for and will hold [Yang
            Ming] harmless against loss of or damage to freight in
            containers . . . only to the extent that the sole proximate
            cause of said loss or damage is a railroad accident,



                                        49
             derailment, or collision between railroad equipment
             negligently caused by [Norfolk Southern].

Nipponkoa J.A. 51.  

      Under the terms of the ITA, Yang Ming is permitted “[u]pon written notice

to [Norfolk Southern], [to] assign to third parties its right to make claims against

[Norfolk Southern] for freight loss and damage.”  Nipponkoa J.A. 52.  In

February 2007, Yang Ming wrote to Norfolk informing it that a claim had been

filed relating to the Enplas Shipment, and that Yang Ming intended to assign the

claim to either TM Claims Services (Enplas Corporation’s underwriter) or WK

Webster (Nipponkoaʹs claims agent) to deal with Norfolk directly.  Norfolk

Southern does not allege that it made any objection at that time.  Moreover,

shortly before the assignment was executed in October 2007, Nipponkoa, through

its claims agent, corresponded with Norfolk Southern about the assignment. 

During their correspondence, Norfolk Southern confirmed that the contractual

limitations period for claims by Yang Ming had not yet run, and provided

Nipponkoa with an assignment form to be executed by Yang Ming.29  Against
29
   Nipponkoa’s claims agent asked Norfolk Southern to “confirm by return
e‐mail that the contractual Time Bar for the cargo claim against Norfolk Southern
under [Norfolk Southern’s] terms and conditions will not expire until February
2008 and that we are NOT time barred at present,” and whether Norfolk
Southern had “standard wording for a ‘Letter of Assignment’ that meets [Norfolk

                                         50
this background, in October 2007, Yang Ming assigned to Nipponkoa any rights

Yang Ming might have had against Norfolk Southern for recovery of money

pertaining to the destruction of the Enplas Shipment.30

       After the assignment was executed, Nipponkoa emailed the completed

assignment to Norfolk Southern and indicated its belief that the assignment was

sufficient to entitle Nipponkoa to payment of $ 118,173.60.  Nipponkoa also

indicated that it was copying Yang Ming on the email and stated that

“[Nipponkoa] and Norfolk Southern will now conclude this case directly.” 

Nipponkoa J.A. 98.




Southern’s] needs.”  Nipponkoa J.A. 107 (emphasis omitted).  Norfolk responded
that “[p]er the Intermodal Circular: claimant has 1 year from date of declination
to amend claim,” and that “[b]ased on the date of declination, February 2008,
[Nipponkoa] is within legal limits to amend the claim.”  Id.  Norfolk also
attached an assignment form, asked the claims agent to have Yang Ming execute
it, and advised that Norfolk Southern would “proceed with the investigation.” 
Id.
30
    The assignment states: “That Yang Ming America, as agent of Yang Ming
Marine Transport . . . does hereby give over and assign to [Nipponkoa], all title
interest and rights which it has or may have in any claim or claims against each
and every transportation subsidiary of Norfolk Southern Corporation or any
other transportation company for the recovery of money or for other redress on
account of Yang Ming America, as agent of Yang Ming Marine Transport against
the [Enplas Shipment or other shipments] described below.”  Nipponkoa J.A. 99;
Appellee Nipponkoa’s Br. at 5‐6.

                                        51
      As explained above, Nipponkoa’s claim for contractual indemnification for

damage to the Enplas Shipment was not originally the focus of Nipponkoa’s suit. 

In its motion for reconsideration following remand, however, Nipponkoa

asserted its entitlement to indemnification as the assignee of Yang Ming.  In

opposition, the Railroads argued that in order for Yang Ming, and thus its

assignee Nipponkoa, to have a claim for contractual indemnification, Yang Ming

must have paid claims related to the damaged freight, which Yang Ming was not

alleged to have done.  The district court rejected this argument, reasoning that

“[n]othing in the ITA . . . requires Yang Ming to first have made a payment on

damages related to the Enplas shipment,” and that the indemnification provision

in question was “broadly worded, holding [Norfolk Southern] liable and Yang

Ming harmless for damages to the Enplas shipment.”  Sompo Japan Ins. Co. of

Am., 966 F. Supp. 2d at 281.  The district court accordingly granted summary

judgment in Nipponkoa’s favor on its claim for contractual indemnification.  

      The Railroads moved for reconsideration of this decision, arguing that

Yang Ming had no claim for contractual indemnification to assign because, at the

time of the assignment to Nipponkoa, Yang Ming had no potential liability for

damage to the Enplas Shipment since, by virtue of the time limit for filing suit


                                        52
specified in the Yang Ming bill of lading, any claim for damages against Yang

Ming would be time barred.  The Railroads pointed out that the time limit

provision of the Yang Ming bill of lading specifically provides that “[Yang Ming]

shall be discharged from any and all liability in respect of non‐delivery, mis‐

delivery, delay, loss or damage unless suit is brought within one year after

delivery of the Goods or the date when the Goods should have been delivered.”31 

Nipponkoa J.A. 77‐78.  Thus, the Railroads argued, Yang Ming, and therefore its

assignee, could not seek indemnification for damages that Yang Ming had not

incurred, and never would.  The district court denied the Railroads’ motion for

reconsideration on the ground that they had waived the argument about Yang

Ming’s lack of potential liability by failing to raise it earlier, and entered

judgment in favor of Nipponkoa against Norfolk Southern and KCSR.  

      On appeal, the Railroads argue that the judgment in Nipponkoa’s favor

cannot be sustained because at the time Yang Ming assigned its claims to

Nipponkoa, Yang Ming could not have incurred damages for which it would be

entitled to indemnification.  Additionally, KCSR argues that the judgment against

it should be vacated because it was not a party to the ITA and therefore had no
31
   The parties stipulated that the Enplas Shipment would have been delivered on
May 1, 2006.   

                                           53
obligation to indemnify Yang Ming.  In opposition, Nipponkoa argues that the

Railroads have either waived or are estopped from making the arguments they

seek to present and that those arguments fail on their merits.32

      A.  Indemnification

      Ordinarily, a claim for contractual indemnification only accrues once the

indemnitee has suffered a loss, i.e., made a payment.  See Cont’l Cas. Co. v.

Stronghold Ins. Co., 77 F.3d 16, 19 (2d Cir. 1996) (stating that a claim founded on

an express contract for indemnity against loss “generally accrues when the

indemnitee actually suffers a loss”); Schneider v. Nat’l R.R. Passenger Corp., 987

F.2d 132, 138 (2d Cir. 1993) (“A party must sustain a loss in order to assert an

indemnification claim.”).  Additionally, a claim for indemnification generally will

not lie where the indemnitee has no potential liability requiring indemnification.

See In re Agent Orange Prod. Liab. Litig., 818 F.2d 204, 209 (2d Cir. 1987) (“If

appellants have a valid claim against the Government, [then they also have a

valid Government contractor defense, and] there can be no liability on their part,

potential or actual, against which the Government should be required to
32
   Nipponkoa also argues that the district court’s judgment can be affirmed on
the alternative ground that the Railroads should not have prevailed on their
Exoneration Clause defense for the reasons raised in Sompo’s appeal.  For the
reasons stated above, we reject that argument. 

                                         54
indemnify them.”); Atl. Richfield Co. v. Interstate Oil Transp. Co., 784 F.2d 106,

112 (2d Cir. 1986) (“[In The Toledo, 122 F.2d 255 (2d Cir. 1941),] we ruled that the

trial court correctly denied the charterer’s claim for damages [on its

indemnification theory] because it acted as a ‘volunteer’ when it compensated the

cargo owners, since it was not even potentially liable for the delay caused by the

latent defect in the crankshaft web.”).  Nonetheless, because an express contract

for indemnity remains a contract, it is ultimately a question of contract

interpretation whether the indemnitee is required to make a payment prior to

seeking indemnification.  See Cont’l Cas. Co., 77 F.3d at 19 (“An express contract

for indemnity, however, remains a contract.  Hence the parties are free, within

limits of public policy, to agree upon conditions precedent to suit.”). 

      We need not decide whether the language of the ITA’s indemnification

provision somehow removes this case from the purview of those general

principles, or whether Yang Ming was even potentially liable to anyone at the

time of the assignment, because we conclude that the Railroads have waived the

arguments they press on appeal.

      The Railroads waived their principal argument – that, by the time of the

assignment to Nipponkoa, Yang Ming had been discharged of all liability for


                                         55
damage to the Enplas Shipment by operation of the time bar provision in its bill

of lading – because they raised that argument for the first time in their second

motion for reconsideration.  “Generally, we will not consider an argument on

appeal that was raised for the first time below in a motion for reconsideration.” 

Official Comm. of Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand,

LLP, 322 F.3d 147, 159 (2d Cir. 2003).  While we have discretion to excuse such

untimeliness, we see no reason to exercise that discretion in this case.  The

Railroads argue, however, that they in fact raised this argument prior to their

second motion for reconsideration, in opposition to Nipponkoa’s motion for

summary judgment on remand.  Upon review of the Railroads’ motion papers

before the district court, we cannot agree that the Railroads timely raised the

argument they now make on appeal.

      Despite the Railroads’ efforts to minimize the differences between the

argument they made in opposition to Nipponkoa’s motion for summary

judgment and the argument they made in their second motion for

reconsideration, a careful review of the record reveals that those arguments are

meaningfully different.  In their opposition, the Railroads did not argue, as they

do now, that Nipponkoa’s assigned claim for contractual indemnification failed


                                         56
because Yang Ming (the assignor), having been discharged of liability by virtue

of the fact that no entity had filed suit against it within the one year time limit

permitted by the bill of lading, could incur no damages, an arguably essential

element of a claim for contractual indemnification.  

      Instead, they made a much more straightforward argument.  Specifically,

they argued that Nipponkoa’s claim against the Railroads was time‐barred

because, under the Yang Ming bill of lading, Nipponkoa was required to file suit

within one year of the anticipated delivery of the cargo and, by virtue of the bill’s

Himalaya Clause, the Railroads were entitled to invoke that time limit to bar

Nipponkoa’s suit.33  That argument – an argument about the timeliness of

Nipponkoa’s suit against the Railroads – is substantively different from the

defendants’ current argument – an argument about whether Nipponkoa can

prove the damages element of its contractual indemnification claim because no
33
   Whatever the merit of that argument with respect to the claims Nipponkoa
pursued as subrogee of the cargo owners, it is meritless as pertains to the claim
Nipponkoa pursued as assignee of Yang Ming.  As Yang Ming’s assignee,
Nipponkoa stands in the shoes of Yang Ming.  The Yang Ming bill of lading
expressly provides that nothing in the bill shall be construed to relieve any
underlying carrier, such as the Railroads, “from liability to [Yang Ming] for acts
arising or resulting from their fault or negligent [sic].”  Nipponkoa J.A. 76.  In
other words, while the bill’s Himalaya Clause permits the Railroads to invoke the
bill’s liability limitations against the cargo owners, it does not permit the
Railroads to rely on those limitations against Yang Ming or its assignee.   

                                          57
claim was filed against Yang Ming within the limitations period.  Because the

argument that the Railroads actually made in opposition to Nipponkoa’s motion

for summary judgment is completely different from the argument they made in

their second motion for reconsideration, and press now on appeal, the Railroads’

current argument was not properly preserved.

      The Railroads also argue, however, that Nipponkoa’s claim for contractual

indemnification fails because, at the time of the assignment, Yang Ming had

incurred no damages, i.e., paid no claims for damage to the Enplas Shipment. 

That argument was timely raised in opposition to Nipponkoa’s motion for

reconsideration.  Nonetheless, we conclude that to the extent the ITA’s

indemnification provision can be read as requiring Yang Ming to pay claims

before seeking indemnification, Norfolk Southern waived that requirement. 

While Norfolk Southern might have originally been entitled to insist upon strict

compliance with the payment requirement – requiring Yang Ming to first make a

payment to the cargo owner’s subrogee for damage to the freight and then file a

claim for indemnification with Norfolk Southern – we think Norfolk Southern’s

conduct demonstrated an unequivocal intent not to insist upon such formalities.34 
34
   While the payment prerequisite might be more than a mere formality in some
cases, this is not such a case.  As the district court correctly held, there is no

                                        58
See, e.g., Wolff & Munier, Inc. v. Whiting‐Turner Contracting Co., 946 F.2d 1003,

1009 (2d Cir. 1991) (“[A] party to a contract may be precluded from insisting on

strict compliance by conduct amounting to a waiver or estoppel.” (citing New

York law)); Goldstein v. Old Dominion Peanut Corp., 177 Va. 716, 728‐29 (1941)

(“[C]ovenants and stipulations made by a covenantor for his benefit may be

waived by him, either by express terms or by a course of dealing . . . [ and a]

covenantor may, by his conduct, so lull his covenantee into a sense of security as

thereby to estop himself from the exercise of a right for which he had

contracted.”).35  

colorable argument that the freight was not damaged, or that the damage, having
been caused by the derailment, is not attributable to the defendants’ negligence. 
In addition, with the exception of the argument that any suit against Yang Ming
was time barred – an argument that was waived – there is no good faith
contention that if Nipponkoa had sought compensation from Yang Ming, instead
of Norfolk Southern, Yang Ming would have had any legitimate basis to deny the
claim.  Indeed, the Railroads’ argument about why the Exoneration Clause in the
Yang Ming bill of lading does not exonerate the Railroads from liability for their
negligence relies on the proposition that the subrogees would be able to recover
damages from Yang Ming and that Yang Ming would, in turn, be able to sue the
Railroads.  Thus, Norfolk Southern’s decision not to insist upon the formal
payment requirement is entirely understandable, as that decision merely cuts out
the middleman, permitting Norfolk Southern to deal directly with the injured
party.    
35
    On appeal, the Railroads insist that Nipponkoa’s claim for contractual
indemnification is governed by Virginia law.  But in the district court, the
Railroads relied on the law of multiple jurisdictions, including New York, in

                                         59
       As set forth in detail above, upon receiving a claim for damage to the

Enplas Shipment, Yang Ming communicated that fact to Norfolk Southern and

expressed its intent to have Nipponkoa resolve its claim with Norfolk Southern

directly.  Norfolk Southern’s response is telling.  Rather than object, Norfolk

Southern affirmatively provided Nipponkoa with an assignment form, tacitly

encouraging Nipponkoa to proceed directly with Norfolk Southern, rather than

first obtain a payment from Yang Ming.  

       Additionally, when Nipponkoa provided the completed assignment to

Norfolk Southern and indicated its understanding that the assignment would

permit Nipponkoa to resolve its claim with Norfolk Southern directly, Norfolk

Southern merely responded that it would investigate the claim.  It gave no hint

that Nipponkoa could not resolve its claim with Norfolk Southern directly

because Nipponkoa needed to obtain a payment for the damages to the Enplas

Shipment from Yang Ming in order for Yang Ming’s right to indemnification to

arise.  


opposition to Nipponkoa’s claim.  Furthermore, the Railroads identify no way in
which Virginia law differs from New York law, or federal common law, in any
material respects.  As the cases cited in the text indicate, we too see no significant
difference in the principles applicable under the laws of New York and Virginia.   


                                         60
       Norfolk Southern’s conduct in the face of Yang Ming and Nipponkoa’s

expressed intention to have Nipponkoa resolve its claim with Norfolk Southern

directly, without having to proceed against Yang Ming first, is inconsistent with

any intention on Norfolk Southern’s part to insist upon its now‐claimed

contractual right to a contrary prolonged process.  See, e.g., Voest‐Alpine Int’l

Corp. v. Chase Manhattan Bank, N.A., 707 F.2d 680, 685 (2d Cir. 1983) (“The

intention to relinquish a right may be established . . . as a matter of law . . . where

the party’s undisputed acts or language are so inconsistent with his purpose to

stand upon his rights as to leave no opportunity for a reasonable inference to the

contrary.” (internal quotation marks omitted)).  Accordingly, because Norfolk

Southern waived the alleged contractual requirement that Yang Ming pay for the

damages to the Enplas Shipment before its contractual indemnification claim

could become viable, that putative requirement does not defeat Nipponkoa’s

claim.36   
36
    The Railroads argue that they cannot be estopped from relying on this
requirement because Nipponkoa did not rely to its detriment on Norfolk
Southern’s implicit representation that it would not insist upon it.  We need not
address Nipponkoa’s estoppel argument since we hold that Norfolk Southern
unambiguously waived any contractual right to have Nipponkoa proceed first
against Yang Ming.  Reliance is not an element of waiver, which is the intentional
relinquishment of a known right.  See Waldman v. Cohen, 125 A.D.2d 116, 122
(2d Dep’t 1987) (“Although waiver and estoppel are sometimes used

                                          61
      B.  KCSR

      Finally, we reject KCSR’s contention that judgment should not have been

entered against it on Nipponkoa’s claim because it was not a party to the ITA,

and therefore had no contractual obligation to indemnify Yang Ming.  KCSR

failed to make this argument at any point before the district court.  Furthermore,

while the Railroads jointly opposed Nipponkoa’s motion for reconsideration and

summary judgment, they offered no reason why, if the motion were otherwise

meritorious, it should be granted only as to Norfolk and not as to KCSR.37 

Accordingly, KCSR will not now be heard to complain that the district court

failed to distinguish between the Railroads when entering judgment on

Nipponkoa’s claim.




interchangeably, a waiver is an intentional abandonment of a right without need
to show reliance or detriment to the asserting party.”). 
37
    While we have discretion to address arguments not presented to the district
court where necessary to avoid manifest injustice, we see no reason to do so here. 
“[T]he circumstances normally do not militate in favor of an exercise of discretion
to address . . . new arguments on appeal where those arguments were available
to the [party] below and [it] proffer[s] no reasons for [its] failure to raise the
argument below.”  In re Nortel Networks Corp. Sec. Litig., 539 F.3d 129, 133 (2d
Cir. 2008) (internal quotation marks omitted) (ellipsis in original); see also In re
Johns‐Manville Corp., — F.3d —, 2014 WL 3583780, at *11 (2d Cir. July 22, 2014)
(same).    

                                        62
        C.  Conclusion

        Because the Railroads’ argument for reversal of Nipponkoa’s judgment

against them are all either waived or without merit, we affirm the judgment in

Docket No. 13‐3501.                               

                                           CONCLUSION

        For the foregoing reasons, the judgments of the district court are

AFFIRMED.  




                                                     63